_____________

                                  No. 96-1596SI
                                  _____________

United States of America,               *
                                        *
                   Appellee,            *   Appeal from the United States
                                        *   District Court for the Southern
     v.                                 *   District of Iowa.
                                        *
James Edward Banks,                     *   [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                        Submitted:   September 10, 1996

                         Filed:    September 19, 1996
                                  _____________

Before FAGG, HEANEY, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


     James Edward Banks pleaded guilty to being a felon in possession of
a firearm.    On appeal, Banks contends the district court improperly denied
Banks's motion to suppress.     A review of the record and the parties' briefs
show the ruling of the district court was correct.        Because the appeal
involves the straightforward application of settled principles of law, an
extended discussion of the issues will serve no useful purpose.       We thus
affirm for the reasons stated in the district court's order.     See 8th Cir.
R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.